

117 HR 3665 IH: To designate the medical center of the Department of Veterans Affairs in San Diego, California, as the Jennifer Moreno Department of Veterans Affairs Medical Center, and to support the designation of a component of such medical center in honor of Kathleen Bruyere.
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3665IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Mr. Levin of California (for himself, Mr. Vargas, Ms. Jacobs of California, Mr. Issa, Mr. Peters, and Ms. Brownley) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo designate the medical center of the Department of Veterans Affairs in San Diego, California, as the Jennifer Moreno Department of Veterans Affairs Medical Center, and to support the designation of a component of such medical center in honor of Kathleen Bruyere.1.FindingsCongress finds the following:(1)As of January 2021, of 1,255 health care facilities of the Department of Veterans of Affairs, two are named for women veterans.(2)From 2002 through 2006, Jennifer Madai Moreno was an active member of the San Diego High School Junior Reserve Officer Training Corps (JROTC), which is a Department of the Army Honor Unit with Distinction, the highest rating by the Army. She was also chosen to be a member of the San Diego Unified School District Brigade Staff. As a high school senior, she rose quickly to become the top junior marksman in California through the Civilian Marksmanship Program.(3)Moreno accepted a JROTC scholarship to the University of San Francisco (USF) for Nursing, becoming the first person in her family to go to college. While at USF, she was chosen for Leadership Development Training. She ultimately achieved the highest level of physical fitness in her ROTC unit.(4)Following her graduation from USF with a Bachelor of Science degree in Nursing in 2010, Moreno received her commission in the United States Army as a Second Lieutenant Nurse Corps Officer.(5)Upon commissioning, Moreno served as a Gold Bar Recruiter from July 2010 to September 2010.(6)Moreno was chosen to attend and completed the Basic Airborne Course in Fort Benning, Georgia and Army Medical Department Officer Basic Course at Ft. Sam Houston, Texas.(7)Moreno was then assigned to Madigan Army Medical Center, Joint Base Lewis McCord, Washington in January 2011, where she served as a Clinical Staff Nurse on medical-surgical unit. Moreno earned her certification as a Medical Surgical Registered Nurse in February 2011.(8)Moreno volunteered for a position with U.S. Army Special Operations Command in 2011. She was selected into the SOC Cultural Support Team program. She was deployed to Afghanistan in June 2013 with the Army’s 75th Ranger Regiment.(9)On October 6, 2013, Moreno was attached to a U.S. Army Ranger unit on a night mission in the Zhari district in Kandahar province to capture a high-value target when four explosive devices were triggered.(10)During the last moments of Moreno’s life, she reportedly heard a call to help a wounded soldier struck by a blast. Moreno did not hesitate to respond to the call for help. As she made her way to help a fallen soldier, she triggered the fifth explosion, which ended her life.(11)Moreno was the first Nurse CST member to die in action. Part of her legacy is the number of young women coming from medical fields seeking out voluntary assignments to join the CST program.(12)Moreno was the first combat casualty to be buried at Fort Rosecrans National Cemetery in San Diego since the post-9/11 conflicts began. She received full military honors.(13)After graduating from college in 1966, Kathleen Mae Bruyere was accepted into U.S. Navy Officer Candidate School, after which she was assigned as an on-campus Navy recruiting officer in California.(14)Bruyere was named to the staff of Rear Admiral Allen Hill in 1975, becoming the first woman to serve as flag secretary to an admiral.(15)In January 1976, Bruyere was chosen as one of 12 Women of the Year on the cover of Time Magazine.(16)In 1977, Bruyere joined five other women officers who sued the United States Secretary of the Navy and the United States Secretary of Defense over restrictions that prevented women from serving on combat aircraft and ships. This led to the 1948 Women's Armed Services Integration Act being struck down as unconstitutional, overturning a ban on women serving at sea.(17)In 1987, as Special Assistant to the Chief of Naval Operations for women's policy, Bruyere helped conduct an examination of the status of Navy women, including career opportunities and complaints of sexism. The study led to 9,000 sea-duty and command jobs opening up for women on 24 combatant ships.(18)In 1991, Bruyere was assigned as Commanding Officer for the Navy Recruit Training Command at Orlando, Florida. At the time, it was the Navy's only boot camp that included women. Bruyere oversaw the training of 30,000 enlistees, one third of them women.(19)In 1994, Bruyere retired from the Navy as a Captain after 28 years of service.(20)From 2012 until shortly before her death in September 2020, Bruyere was an active volunteer at Miramar National Cemetery, devoting almost 4,300 hours to helping visitors locate their loved ones’ graves and providing information about veterans’ burial benefits.(21)Bruyere was buried at Miramar National Cemetery with full military honors.(22)In May 2021, a panel of San Diego-area members of the Armed Forces, veterans, and military spouses recommended that the San Diego VA Medical Center be renamed in honor of Jennifer Moreno and an internal space be renamed in honor of Kathleen Bruyere.2.Designation of Jennifer Moreno Department of Veterans Affairs Medical Center(a)DesignationThe medical center of the Department of Veterans Affairs in San Diego, California, shall after the date of the enactment of this Act be known and designated as the Jennifer Moreno Department of Veterans Affairs Medical Center.(b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the medical center referred to in subsection (a) shall be considered to be a reference to the Jennifer Moreno Department of Veterans Affairs Medical Center.3.Sense of Congress on designation of medical center physical component after Kathleen Mae BruyereIt is the sense of Congress that the Secretary of Veterans Affairs should designate a prominent physical space within the Jennifer Moreno Department of Veterans Affairs Medical Center, as designated pursuant to section 2, in honor of Kathleen Mae Bruyere.